In the
United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 02-1919
UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
                               v.

RAY CHARLES JACKSON,
                                          Defendant-Appellant.
                         ____________
       Appeal from the United States District Court for the
         Northern District of Illinois, Eastern Division.
       No. 01 CR 476—Charles P. Kocoras, Chief Judge.
                         ____________
 ARGUED NOVEMBER 1, 2002—DECIDED NOVEMBER 13, 2002
                    ____________


 Before BAUER, POSNER, and EASTERBROOK, Circuit
Judges.
  EASTERBROOK, Circuit Judge. Ray Charles Jackson does
not believe in following laws, rules—or orders. Convicted in
1979 of selling forbidden drugs, he was sentenced to 15
years’ imprisonment plus 25 years’ special parole. This
sentence, for a crime preceding the Sentencing Reform Act
of 1984, carried the option of regular parole too, and the
Parole Commission released Jackson in 1983. He did not
stay out long, because he failed to report to his probation
officer, failed to cooperate in drug testing, and otherwise
scorned the conditions of his freedom. A cycle of release,
2                                               No. 02-1919

transgression, revocation, reimprisonment, and re-release
was repeated six times between 1983 and 2000. In March
2000 the Parole Commission issued a warrant to start the
process of revoking Jackson’s parole a seventh time. The
Marshal Service was responsible for executing the warrant.
   Five deputy marshals went to Jackson’s last known ad-
dress. On learning that he was not there, they decided to
wait. Jackson soon arrived, but he tried to flee when he
learned that he would be taken into custody. A short auto
chase ensued, with Jackson (pursued by vehicles with lights
flashing and sirens blaring) running stop signs and red
lights but returning to his starting point, where he was
trapped by other cars. Jackson emerged from his car
screaming obscenities at the deputy marshals. Told to put
his hands over his head, he thrust them into his pockets
instead. That was a threatening move, for the officers could
not know what he might bring out. Jackson removed his car
keys, and, again defying orders, plunged one hand back into
his pocket. At this point the agents tackled him, so that he
could not use whatever was there. (As it turned out, the
pocket contained two knives.) One deputy marshal applied
a sweep kick to force Jackson face down on the ground.
Others piled on top of Jackson, who squirmed and twisted
as hard as he could in an effort to roll under the car.
Resistance was futile but did have one effect: Randy Scott,
who tried to handcuff Jackson’s hands behind his back, tore
a ligament in his right thumb during the struggle. This
required surgical repair. In response to Jackson’s effort to
impede the deputy marshals, the Parole Commission set a
longer-than-normal wait until his next release, and the
United States filed charges under 18 U.S.C. §111, which
makes it a crime forcibly to resist a federal officer. Follow-
ing conviction in a jury trial, Jackson was sentenced to 58
months’ imprisonment.
  According to Jackson, the evidence does not support the
judgment. Jackson denies that he violated §111(a)(1), which
No. 02-1919                                                 3

makes it a crime forcibly to resist, impede, or interfere with
a federal law-enforcement officer. He believes that the evi-
dence did not permit the jury to find that he acted “forc-
ibly.” That argument is frivolous; violation of §111(a)(1) has
been established. But the maximum penalty under §111(a)
is only 36 months’ imprisonment. The higher sentence that
Jackson received depends on §111(b), which provides:
    Whoever, in the commission of any acts described
    in subsection (a), uses a deadly or dangerous weap-
    on (including a weapon intended to cause death or
    danger but that fails to do so by reason of a defec-
    tive component) or inflicts bodily injury, shall be
    fined under this title or imprisoned not more than
    ten years, or both.
Jackson insists that he did not “inflict” injury on Scott and
that the verdict with respect to §111(b) is defective because
the jury was not told that intent to injure is essential.
  The latter argument runs smack into United States v.
Woody, 55 F.3d 1257, 1265-67 (7th Cir. 1995), which holds
that §111(b) does not require proof of intent to injure.
Woody understood United States v. Feola, 420 U.S. 671
(1975), which held that the defendant need not know that
the person being impeded is a federal (as opposed to state)
officer, to establish the proposition that the only mental-
state element in §111 is that the defendant intend to resist,
impede, or obstruct a law-enforcement officer. Jackson
asks us to overrule Woody on the ground that it preceded
Apprendi v. New Jersey, 530 U.S. 466 (2000). Woody took
§111(b) as a sentencing factor to be applied by the judge,
while after Apprendi the circumstances that permit the
higher penalty must be ascertained by the jury beyond a
reasonable doubt. True enough, but what has this to do
with scienter? Apprendi affects the who of decisionmaking
(the choice between judge and jury) and the burden of per-
suasion (preponderance versus reasonable doubt) but does
4                                               No. 02-1919

not change what must be established to support a higher
punishment. See Curtis v. United States, 294 F.3d 841, 843
(7th Cir. 2002) (“Apprendi does not alter which facts have
what legal significance”). And there is nothing to be said for
Jackson’s position as an original matter. Section 111(b)
raises the maximum punishment when a bad consequence
ensues; this language does not state or suggest any mental
element beyond what is required by §111(a). Jackson’s
lawyer conceded at oral argument that if during the auto
chase Jackson’s car had collided with one of the pursuers
and left a deputy marshal confined to a wheelchair for life,
then punishment could be enhanced under §111(b) even if
Jackson’s goal had been to avoid a crash (and thus enhance
the chance of his escape). That settles the principle. It is a
detail that deputy marshal Scott suffered a lesser injury, or
that the force causing the injury came from a skirmish
rather than a chase.
  As for the question whether Jackson “inflicted” an injury
on Scott: the jury was entitled to conclude that he did.
Jackson contends that the word “inflict” means a deliberate
plan to produce a consequence, and that an accidental harm
is “caused” but not “inflicted.” Sensible jurors could have
concluded that Jackson did want to harm the deputy
marshals. Escape was impossible once the officers’ cars
blocked Jackson’s. What could have been the point of this
skirmish other than a desire to hurt the captors? Jackson
could not have foreseen the particular injury that occurred,
but he could have foreseen (and may well have desired) that
some harm would come to the deputy marshals. But there
is a deeper problem: “inflict” does not require mentation.
See United States v. Garcia-Camacho, 122 F.3d 1265, 1269
(9th Cir. 1997). Common phrases such as “the hurricane
inflicted $100 million in damage” attest to this. Hurricanes,
earthquakes, and other natural processes do not have
minds, but they inflict big losses. Likewise Jackson inflicted
Scott’s injury no matter what was in Jackson’s mind.
No. 02-1919                                                5

Doubtless “inflict” is more restrictive than “cause”; if
Jackson had not resisted, but Scott had tripped on his un-
tied shoelaces while walking over to apply handcuffs, it
would not make sense to say that Jackson had “inflicted” an
injury. But the actual injury occurred while Scott was
grappling with Jackson, who applied force directly to Scott’s
person. This satisfies the normal understanding of “inflict.”
                                                  AFFIRMED

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—11-13-02